B. F. SAFFOLD, J.
-In construing contracts the intention of the parties will be carried into effect, so far as the rules of language and the rules of law will permit. A court would not, by construction of a contract, defeat the express stipulations of the parties. It is a rule that the whole contract should be considered in determining the meaning of any or of all its parts. Where one contract is contained in several instruments, the court will read them in such order of time and priority as will carry into effect the intention of the parties, as the same may be gathered from all the instruments taken together. — Parsons on Contracts, Vol. 2, p. 11, 15; Barton v. Fitzgerald, 15 East, 541, Browning v. Wright, 2 B. & P. 13.
It is plain that the mortgage was not intended to cover the homestead of the mortgagor. , The proceedings in bankruptcy have no connection with this case. The mortgagee claims and can claim, in this suit, no other or greater interest than is given him by his contract. The homestead was not mortgaged. It is not liable to the debt, and therefore no decree can be rendered, foreclosing the appellant’s right to it. It should have been especially excepted out of the decree, and the register should have been instructed to have it set off to the claimant under the regulations pre*54scribed for sheriffs in similar oases. The quantity and value of the homestead will be ascertained from sections 2880 and 2884 of the Revised Code.
The decree is reversed and the cause remanded.